     Case 3:18-cr-00066-HDM-WGC Document 105 Filed 07/28/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8

 9                         UNITED STATES DISTRICT COURT
10                               DISTRICT OF NEVADA
11
      UNITED STATES OF AMERICA,                 Case No. 3:18-cr-00066-HDM-WGC
12
                               Plaintiff,
13          v.                                              ORDER
14    JAMES JIMMY EVANS, SR.,
15                             Defendant.
16

17          The defendant’s motion for leave to file under seal (ECF

18    No. 103) Exhibit A, which consists of the defendant’s medical

19    records, is GRANTED. Exhibit A (ECF No. 104) is deemed properly

20    filed under seal.

21          IT IS SO ORDERED.

22          DATED: This 28th day of July, 2020.
23

24                                      ____________________________
                                        UNITED STATES DISTRICT JUDGE
25

26

27

28


                                            1
